Citation Nr: 1200902	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, to include diverticulosis coli. 

2.  Entitlement to service connection for a muscle disorder manifested by right side pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in part, reopened but denied the Veteran's claim of entitlement to service connection for right side pain. 

In December 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been reviewed and associated with the claims file.  

In a January 2008 decision, the Board, in part, reopened and remanded the claim of entitlement to service connection for right side pain.  The evidence of record at that time revealed that the Veteran had diverticulosis coli.  The evidence of record now reflects that he may also have a muscle disorder.  Broadly construing the Veteran's contentions, and given the findings of record and the decision below denying the claim to entitlement to service connection for a gastrointestinal disorder, to include diverticulosis coli, the Board has recharacterized and separated the Veteran's claim into the two claims as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order). 

The Board notes that this claim was previously before the Board in January 2008 and February 2010.  The February 2010 Board decision remanded the Veteran's claim for entitlement to service connection for a muscle disorder manifested by right side pain for further development and denied the Veteran's claim for entitlement to service connection for a chronic gastrointestinal disorder, to include diverticulosis coli.  Subsequently, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC).  In December 2010, the CAVC granted a joint motion for remand, vacating the February 2010 Board decision and remanding the case for further proceedings.  

In January 2011 written statements the issues of entitlement to service connection for psychiatric disorder, hearing loss, headaches, pharyngitis, skin rash, erectile dysfunction, and back injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has a chronic gastrointestinal disorder, to include diverticulosis coli and GERD, which is casually related to his military service.

2.  The evidence of record shows that the Veteran has a muscle disorder which is casually related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic gastrointestinal disorder, to include diverticulosis coli and GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a muscle disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

However, as the Board is granting the claims on appeal, the claims are substantiated and there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Medical and Factual Background

The Veteran's service treatment records reflect various complaints of abdominal and stomach cramps and pain, epigastric pain, and a funny feeling in the anterior abdominal muscles.  They similarly reflect various diagnoses of muscle spasms, questionable viral gastroenteritis, questionable muscle spasms, questionable psychological component, and epigastric pain of questionable etiology, viral syndrome, probable muscle strain, and ulcer.  

A March 1976 upper GI and small bowel series showed that radiographic evaluation of upper GI and small bowel series done with abnormal appearance of terminal portion of the small bowel.  Repeat examination was recommended.  On a report of medical history completed at separation, the Veteran reported having stomach trouble.  The examiner noted that this referred to a frequent funny feeling in the anterior abdominal muscles since November 1975 for which the Veteran was taking Donnatal.  The separation examination report reflects a normal evaluation of the abdomen and viscera.  

Post-service, a March 1977 VA examination report reflects complaints of pain in the left side of the stomach and frequent urination.  Examination revealed mild tenderness to deep palpation in the mid epigastrium, no organomegaly, no masses, and a normal rectal examination.  There was no costovertebral angle tenderness, the kidneys were not palpable, and the prostate was normal.  The examiner stated that there was no evidence of stomach ulcer or kidney disease at this time.  A report of an IVP (intravenous pyelogram) revealed prompt function of the kidneys with no obstructive uropathy.  A report of upper GI series revealed a normal examination. 

A February 1994 statement from the Veteran's private physician reflects a history of right side pain as well as ureteral calculus earlier that month, and a diagnosis of right side flank pain. 

A November 2002 VA physician's note shows that the Veteran complained of pain over the right side of the abdomen.  The Veteran reported having had the pain for twenty years which started at basic training and has had no resolution.  Objectively, there was right abdominal tenderness. 

VA treatment notes through 2008 reflect continued complaints of right side pain.  Of note, the Veteran was diagnosed with GERD (gastroesophageal reflux disease) in 2002 and as having diverticulosis coli via colonoscopy in February 2006. 

A March 2009 VA examination report reflects diagnoses of benign muscular right abdominal pain with no evidence of chronic abdominal disease, mild diverticulosis in the left colon with no evidence of diverticulitis, and a normal stomach.  The examiner opined that the mild diverticulosis in the left colon noted on February 2006 colonoscopy has no medical connection to service.  The examiner explained that the Veteran developed diverticulosis due to 30 years of aging.  The examiner then stated that documentation to support a claim of any chronic abdominal disease incurred during service was not provided at this visit. 

In written statements received by the VA in October and November 2009 the Veteran referenced pain soon after service and having chronic pain and taking medication through the years.  In addition, in a written statement from the Veteran's wife received by the VA in November 2009, it was indicated that the Veteran had pain in his right side for a number of years.  

A December 2010 VA examination report shows that the problem was described as a muscle disorder manifested by right side pain.  The date of onset was noted to be 1972.  The Veteran indicated that the condition began during basic training.  Since then he has had constant pain throughout military service.  Six months prior to separation, the Veteran was evaluated for chronic pain.  Records indicate a diagnosis of left sided diverticulitis on colonoscopy in 2008, with chronic right lower quadrant abdominal pain.  Currently, pain is constant, rated as 7.5/10, sharp stabbing pain.  Pain increases with sweet drinks, food, or soda.  Pain decreases with oral medication, soft tissue massage lying on the floor, and changing positions from sitting to standing.  

An April 2011 VA medical opinion states that chronic benign right muscular abdominal pain is less likely as not caused by or a result of onset during service or is otherwise related to service.  The examiner explained that based on available records and clinical examination, the Veteran has had right sided chronic benign muscular abdominal pain with no evidence of a chronic abdominal disease, and normal CT and imaging diagnostic studies for the abdomen, pelvis, and kidneys, with a diagnosis of diverticulosis coli without diverticulitis, and GERD.  Diagnosis of diverticulosis and GERD were made after completion of military service.  The C-file shows evaluation and treatment in January 1972 for muscle cramps while doing push-ups, and on February 11, 1976, for right upper quadrant "funny feeling "in November 1975.  It less likely as not (less than a 50/50 probability) that the current chronic right abdominal pain is caused by or the result of the conditions documented during military service.  The Veteran had a normal physical examination documented prior to discharge from military service.  

IV.  Analysis

In the instant claim there is evidence of current disability as the Veteran has been diagnosed with a muscle disorder and gastrointestinal disorder, to include diverticulosis coli and GERD.  In addition, the evidence shows that the Veteran was seen on numerous occasions while on active duty with complaints of muscle discomfort and gastrointestinal symptoms.  This claim turns on whether the Veteran's current diagnoses of a muscle disorder and gastrointestinal disorder, to include diverticulosis coli and GERD, are related to the Veteran's in-service complaints and symptoms.  

Weighing against the Veteran's claims are the medical opinions of the March 2009 and April 2011 VA examiners.  The March 2009 examiner opined that the mild diverticulosis in the left colon noted on February 2006 colonoscopy had no medical connection to service and that the Veteran developed diverticulosis due to 30 years of aging.  Finally, the examiner stated that documentation to support a claim of any chronic abdominal disease incurred during service was not provided at the visit. 
Similarly, the April 2011 VA examiner found it less likely as not (less than a 50/50 probability) that the current chronic right abdominal pain is caused by or the result of the conditions documented during military service.  The examiner noted that the Veteran had a normal physical examination documented prior to discharge from military service.  

In assessing the probative value of each of these opinions the Board notes that both of these opinions, though they acknowledge the Veteran's numerous service treatment records which detail his continued complaints of muscle issues and gastrointestinal distress, summarily conclude that the Veteran's current disabilities are unrelated to his in-service symptoms.  However, the examiners did not offer any explanation as to how the signs and symptoms that the Veteran displayed on active duty are distinct and different from the signs and symptoms of his current disabilities.  In other words there is no explanation by the VA examiners as to how the Veteran's current diagnosis of muscle disorder is unrelated to his documented muscle issues while serving on active duty.  Similarly there is no explanation as to why the Veteran's current gastrointestinal diagnoses are unrelated to his in-service gastrointestinal symptoms and diagnoses.  For that reason, the VA examiners opinions are of diminished probative value.  

In support of the claim is the fact that his service treatment records show continued treatment for muscle spasms and cramping as well as gastrointestinal issues in service.  In addition, the Veteran has provided lay testimony that his muscle disorder and gastrointestinal disability began in service and has continued since that time.  As stated above, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Here, the Board finds that the Veteran's testimony regarding continuity of symptomatology to be credible.  The record shows that the Veteran was assessed as having muscle spasms, questionable viral gastroenteritis, questionable muscle spasms, and epigastric pain of questionable etiology, viral syndrome, probable muscle strain, and ulcer.  These were the same symptoms which ultimately led to the Veteran's diagnoses of a muscle disorder and diverticulosis coli and GERD.  In addition, the evidence of record shows consistent treatment and complaints for the same symptoms noted in service which led to his current disabilities.  Thus, the Veteran's contention that his muscle disorder and diverticulosis coli and GERD and has continued since that time is supported by the medical evidence of record. 

When the evidence is considered together, it is in relative equipoise.  Given that the Veteran was treated for and assessed as having muscle spasms, questionable viral gastroenteritis, questionable muscle spasms, epigastric pain of questionable etiology, viral syndrome, probable muscle strain, and ulcer, has current diagnoses of muscle disorder and gastrointestinal disorder, to include diverticulosis coli and GERD, and has testified to the continuity of symptomatology since service, the Board finds that the Veteran's muscle disorder and gastrointestinal disorder, after resolving all reasonable doubt in favor of the Veteran, was incurred in service. 

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for a chronic gastrointestinal disorder, to include diverticulosis coli and GERD, and a muscle disorder manifested by right side pain is granted. 


ORDER

Entitlement to service connection for a chronic gastrointestinal disorder, to include diverticulosis coli is granted.  

Entitlement to service connection for a muscle disorder manifested by right side pain is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


